Citation Nr: 1116043	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, claimed as bipolar disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder and PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from January 1963 to January 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bipolar disorder and PTSD. 

The Board notes that the Veteran had applied for service connection for a mental disorder, diagnosed as bipolar disorder and PTSD.  However, as the evidence indicates that he has been diagnosed with various depressive disorders, and the Veteran claims to have experienced psychiatric symptomatology since service, the Board finds that the claim should be broadened and reclassified as entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran requested a hearing before the Board to be held at the RO.  The Veteran failed to show for the hearing, and so the request for a hearing is deemed waived.

The issue of entitlement to a non-service connected pension has been raised by the record (February 2011 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  In a March 1990 rating decision, the RO denied service connection for a nervous condition.  The Veteran did not appeal that decision. 

2.  Since entry of the March 1990 rating decision, evidence not previously on file that relates to an unestablished fact necessary to substantiate the claim and raises of reasonable possibility of substantiating the claim has been received by VA.

3.  The Veteran's personality disorder was not noted on the service entrance examination.

4.  Clear and unmistakable evidence demonstrates that the Veteran's personality disorder existed prior to service.

5.  Clear and unmistakable evidence establishes that the Veteran's personality disorder was not aggravated by his service.


CONCLUSIONS OF LAW

1.  The March 1990 RO rating decision that denied service connection for a nervous condition became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).
 
3.  The criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder, have not been met.  38 U.S.C.A. § 1110, 1111, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (West 2002 & Supp. 2010), 3.304 (2010 & 75 Fed. Reg. 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the determination below constitutes a grant of the application to reopen service connection for an acquired psychiatric disorder, originally claimed as nerves and also claimed as bipolar disorder and PTSD, there is no reason to discuss the impact of the VCAA on the particular issue of whether new and material evidence was received by VA.  For the claim for service connection for an acquired psychiatric disorder, the Board will proceed to review compliance with the VCAA.

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2007 VCAA notice substantially satisfied the provisions of 38 U.S.C.A. 
§ 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  In the same notice, the RO provided the information about the provisions for the effective date of a claim and for the degree of disability assignable.  Another notice was mailed in May 2008 that pertained to the PTSD claim specifically and the claim was readjudicated in the August 2008 statement of the case.

Regarding the duty to assist, the Board notes that the evidence of record indicates that VA acquired the Veteran's VA and service treatment records to assist the Veteran with the claim.  The Veteran notified the RO to obtain his treatment records from state prison authorities, as he has been incarcerated since approximately the early 1990s.  The RO obtained treatment records dated from 1992 to 2007.  The Veteran did not identify any other records nor did he indicate that he has made any application to the Social Security Administration for any benefit.  The Board also finds that all necessary notice has been provided to the Veteran.

In fulfilling the duty to assist, the Veteran was provided with a VA mental disorders examination in November 2007 which was supplemented by an addendum opinion by the examiner in December 2007.  The claims file was made available to the VA examiner, and the Board finds that the examination is sufficiently thorough and productive of medical findings regarding the nature and etiology of the claim for service connection for an acquired psychiatric disorder.  

The Board observes that the Veteran did request a hearing before the Board to be held at the RO on his substantive appeal, dated in September 2008.  Later statements informed the RO that the Veteran wanted either a face-to-face hearing with a judge to be held in the state prison where he was incarcerated or a teleconference-video hearing from that state prison facility.  The Veteran all the while has been represented by a national veteran's service organization.  The Veteran's representative in December 2010 submitted a Statement (in lieu of a VA Form 646) and at the conclusion of its argument, noted the Veteran would present evidence at his travel board hearing, now scheduled for February 2011, to be held at the RO.  Neither the Veteran nor his representative appeared at the scheduled hearing.  The Veteran's representative also did not request to appear without the Veteran, to present argument on his behalf.  Therefore, his request for a hearing is deemed waived. 

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Criteria for New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

In June 1975 the RO denied the Veteran's claim for service connection for a nervous condition.  The RO found that the Veteran had been diagnosed with an antisocial personality in service treatment records and that a constitutional abnormality under the law is not a disability.  The Veteran did not appeal, and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In March 1990 the RO denied reopening of service connection for a nervous condition.  The RO reviewed a private evaluation as well as VA treatment reports and found that no new and material evidence of a diagnosis of a psychiatric disorder other than a personality disorder had been submitted.  The Veteran did not appeal, and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Reviewing the evidence received since the March 1990 rating decision, a VA mental disorders examination report dated November 2007, with an addendum opinion dated December 2007, indicated the Veteran was diagnosed with bipolar disorder and that the examiner opined the bipolar disorder had an onset of prior to the Veteran's active service.  This evidence is new in that this evidence was not before agency decision-makers in March 1990.  This medical evidence is also material, in that it, while it does not relate a current psychiatric disorder to service, it does relate to the unestablished fact of diagnosis of a current acquired psychiatric disability (not a personality disorder), so raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, -- Vet. App. -- No. 08-3548, slip. op. 9 (U.S. Vet. App. Nov. 2, 2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Accordingly, the evidence is new and material, and the claim for service connection for an acquired psychiatric disability will be reopened.  The appeal is granted to this extent only.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

VA's General Counsel has studied 38 C.F.R. § 3.303(c) and has issued the interpretation, binding on the Board, that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has stated that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id.

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id.

The claims file contains no treatment reports from any source dated prior to the Veteran's entrance into service, though it does contain later competent evidence reporting a pre-service diagnosis of sociopathic personality disorder.  A review of the Veteran's service treatment records finds the January 1963 Report of Medical Examination, which assessed his psychiatric system as clinically normal.  The Report of Medical History, also dated in January 1963, is also without comment.  These facts show that the Veteran's preexisting personality disorder was not noted at entrance into active service.

Therefore, the presumption of sound condition at service entrance attached.  
38 U.S.C.A. § 1111.  Because a preexisting disorder was not noted on entering service, VA must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  In this case, after a review of all the evidence of record, the Board finds that the presumption of sound condition at service entrance is rebutted by clear and unmistakable (obvious and manifest) evidence that the Veteran's personality disorder pre-existed this period of active duty service, and clear and unmistakable evidence that the preexisting personality disorder was not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303. 

With regard to whether the Veteran's personality disorder pre-existed this period of active duty service, the Board finds that the clear and unmistakable (obvious and manifest) evidence establishes that it did.  The service treatment records reflect that, after seeking medical treatment for a variety of problems, just two months into service in March 1963 the Veteran was referred twice to the mental health clinic.  One referral noted the Veteran was having difficulties with interpersonal relationships, and the other noted he had psychosomatic complaints.  The assessment was that of an (illegible word) reaction. 

In August 1963 the Veteran was stationed in Germany and he was hospitalized initially with the assessment of a potentially emotionally unstable personality.  By the end of the August 1963, another service clinician assessed personality disorder with anxiety, though the Veteran was apparently returned to his unit.  In early September 1963 the Veteran continued to seek medical treatment, complaining of anorexia, nervousness, and feelings of despair.  No neurological diseases were found, and labs returned within normal limits.  He was admitted in September for inpatient care at the service hospital.  

An October 1963 Medical Board Proceedings report actually diagnosed a schizoid personality disorder.  While the report listed the tentative diagnosis as schizophrenic reaction, hebephrenic type, acute, severe, manifested by silliness, expansiveness, grandiosity, and disordered thinking, the Medical Board findings that the predisposition was deprivation and rejection in childhood and a schizoid personality structure reflects that the actual diagnosis was personality disorder.  The Medical Board's opinion was also that the schizoid personality disorder was not in the line of duty.  Although the Medical Board report includes that language that the onset was August 1963, when read in context, this notation indicates only that the symptoms that brought this to the attention of the service occurred in August 1963, not that the actual onset of the underlying personality disorder began in August 1963.  This is the only fair interpretation of the Medical Board report, as indicated by the Medical Board's further findings that the cause of the schizoid personality disorder was not incident to service, and that it existed prior to service.  

In December 1963 discharge proceedings commenced.  Styled as a certificate, the Veteran's treating clinicians signed an evaluation that discussed in detail his history, their assessment, and recommendations for his future in the service.  This evaluation noted the initial diagnosis of schizophrenic reaction, hebephrenic type.  This evaluation also recorded that he Veteran had reported that upon assignment in Germany he felt very alone and picked on; that he began visiting the dispensary with somatic complaints; and that in August 1963 the Veteran had been medically cleared to begin discharge proceedings, but inexplicably, they were not completed; the Veteran reported a long family history of rejection, being sent at age 16 to a private hospital for what he described as school difficulties, truancy, writing bad checks, and frequent confabulation, and as living in a fantasy world that conflicted with his position in the service.  The Veteran reported that his pre-service diagnosis during psychological assessment was sociopathic personality.

The Board observes that the December 1963 report by the Veteran of a diagnosis of sociopathic personality disorder, documented in December 1963, is a report of pre-service diagnosis.  The Federal Circuit has noted that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  At this point in the record, the Veteran would be reporting a diagnosis given to him within the previous few years; therefore, this is a report of a contemporaneous diagnosis of pre-service sociopathic personality disorder, which the Veteran was competent to relate.  

The Board further finds that clear and unmistakable evidence establishes that the Veteran's pre-existing personality disorder was not aggravated by his military service.  On the question of whether there was any permanent increase in severity of the pre-existing personality disorder during service, the only evidence that on its face suggests aggravation is the October 1963 Medical Board report that checked the block that the preexisting personality disorder was aggravated by duty.  The Medical Board recommended he be transferred to another service hospital, for transfer back to the continental United States and by November 1963 he was in Texas.  

Though the service clinicians in October 1963 tentatively indicated aggravation, this finding was superseded by the later December 1963 service clinicians' discharge assessment of personality disorder that was based upon additional subsequent observation and hospitalization.  The December 1963 evaluation, styled as a certificate, specifically found the Veteran did not have any affective disorder.  This assessment was based on the fact that there were no complaints or diagnoses in service of depression or having mood swings, that the preexisting personality disorder was identified by August 1963, and that assessment by service clinicians became ultimately the discharge assessment.  Indeed, the service treatment records' final entry is a Clinical Record Cover Sheet dated January 1964.  This Cover Sheet notes in the diagnosis section that diagnosis No. 1 was not concurred in and that it had been replaced with Diagnosis number 4, which is chronic sever personality disorder.  The Board finds that the initial assessment of a schizophrenic reaction, hebephrenic type, acute, severe, manifested by silliness, expansiveness, grandiosity and disordered thinking, upon further observation and a more thorough assessment, was ultimately then replaced by the Medical Board's final assessment of an antisocial personality disorder.  

The December 1963 service clinicians concluded that, upon direct examination, there was no evidence of an affective disorder.  The report noted that, although the Veteran was quite manipulative during the interview, he was goal-oriented and evidenced no thought disorder.  The clinicians opined that, during his hospital stay, the Veteran came to understand his personality pattern disturbance, and that he did well without medication and evidenced no psychotic ideation.  These findings are further evidence, within service, that his personality disorder was not aggravated by his service.  

The December 1963 service clinicians agreed to the diagnosis of sociopathic personality.  Because of the clinician's assessment that he has had a long history of sociopathic personality traits, they recommended that he be discharged.  The final diagnosis was precisely that, antisocial personality, chronic, severe, manifested by manipulation, poor judgment, interpersonal conflicts, and poor duty performance, and that this existed prior to service.  The clinicians, who included a psychiatrist and a Chief of Psychiatry, further found that his condition was not amenable to treatment and that he had no mental or physical defect or disease that warranted a medical discharge.

Though the December 1963 Report of Medical Examination for separation bears a check for the category of a clinically normal psychiatric system, the Board notes the Report was ultimately signed by the same service clinician who signed the evaluation assessing an antisocial personality.  

On the questions of both preexistence and aggravation, the record contains the Veteran's VA hospital discharge report dated April 1975, over 10 years after service, which shows that the Veteran still had a personality disorder.  The VA clinician noted this was the Veteran's first VA hospital admission and there was only one diagnosis given: personality trait disorder inadequate with many antisocial features.  The report referred generally to other post-service private hospital admissions for the Veteran's criminal activity (writing bad checks) without a reference to medical diagnoses and that he had begun to drink and write bad checks.  He was discharged with no medications, though at some point in time he was given Lithium.  The complete silence regarding his brief service, now over 10 years prior to this report, is further evidence that his active service clearly and unmistakably did not aggravate the preexisting personality disorder.  

As well, the next treatment objectively documented is a private evaluation dated September 1989 by the Veteran's general internist.  This private physician noted the Veteran seemed stressed and he exhibited a high level of anxiety.  The Veteran had reported a remote history of depression, treated by lithium.  The Veteran had contacted that physician's office and another clinic after having ingested cocaine and heroin, reporting that his symptoms of depression seemed worse.  The internist prescribed Prozac and opined his problem might be bipolar disorder or manic depression, but he could not reach that determination as it was outside his specialty.  There was no mention of the Veteran's military service or any event in service by either the Veteran or his physician.  His service was by now nearly 25 years prior to this evaluation.  This evidence of post-service drug abuse, post-service symptoms different from those in service, associated with a post-service diagnosis of psychiatric disorder that is not the preexisting personality disorder that was also assessed during service, is as well further evidence that service did not permanently worsen or aggravate the pre-existing personality disorder.

In January 1990 the Veteran received in-patient treatment at a VA facility.  The post-service discharge diagnosis was (Axis I) alcohol abuse, adjustment disorder with depressed mood, multiple substance abuse by history, and (Axis II) personality disorder.  Again, the summary included no mention, attributed to either the Veteran or his treating clinicians, of his military service, other than noting he had been hospitalized in Germany.  Instead, his treatment report noted he was being evaluated for depression, and noted post-service events of having lost his job, his wife had left him, he had increased alcohol consumption, he had attempted suicide on Prozac the previous October, and he admitted to drug use of speed, amphetamine, and crystal.  His symptoms were now listed as partially cooperative, grandiose, talkative, frustrated, marginal hygiene, dysphoric mood, unremarkable affect, and motor restlessness.  These diagnoses and symptoms were not reflected in the service treatment records, which is further evidence that the pre-existing personality disorder was not aggravated or suffered any permanent worsening by service; instead, the evidence shows post-service factors that caused post-service onset of very specific symptomatology that has resulted in specific psychiatric diagnoses that are unrelated to the preexisting personality disorder diagnosed in service.

State prison treatment records dated from 1992 to 2007, which include reported histories by the Veteran, contain no references to any event or symptoms or diagnoses during service.  The Veteran in February 1993 complained of what he called PTSD from Vietnam; however, the Board finds as a fact that the Veteran was not in the Republic of Vietnam at any time during his one year of service.  This history if Vietnam service by the Veteran was factually inaccurate, so any diagnosis or opinion based upon it would be of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

State prison clinicians eventually assessed the Veteran with PTSD; however, their reports referred uniformly to his beating by other prisoners in June of 1994 and his reports of having been sexually assaulted in prison as the (post-service) stressor events.  See August 1995, June 1996.  Prison clincians' assessment of him being bipolar II are found in February 1996 and then again in reports dated 2002 and thereafter, in addition to references to the Veterans' stress over deaths in the family and family finances.  See February 2003, June 2003.  At no time does the Veteran complain about his active service or any incident therein.  At no time does any prison clinician attribute the PTSD or the bipolar disorder, first diagnosed after service, to his active service, now decades prior to these prison treatment reports.  

In November 2007 the Veteran was afforded a VA mental disorders examinations.  The VA examiner noted the claims file being sent to him and that it largely contained the prison treatment records.  The Veteran reported his private hospitalization prior to service; however, the Veteran now inaccurately reported that the pre-service diagnosis was a manic depressive illness.  

The examiner concluded that for an Axis I assessment, the Veteran had bipolar disorder, mixed type, in partial remission, as well as symptoms of PTSD (that seemed to be improving and was in partial remission), and pedophilia.  For Axis II, the examiner found antisocial personality disorder.  In his addendum opinion, the examiner opined that, based on his past history from the time he was in high school to being admitted to the private hospital prior to service to the time he was in service, the Veteran had bipolar disorder, of a mixed type.  Such purported opinion that the bipolar disorder preexisted service is clearly at odds with the credible evidence of record, is based upon factually inaccurate representations of the Veteran, and is of no probative value.  While an examiner can render a current diagnosis based upon his examination of the veteran, the Court has held that without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the veteran.  Swan v. Brown, 
5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  An opinion based upon an inaccurate factual premise has no probative value.  Reonal, 5 Vet. App. at 461.

As well, the Veteran inaccurately reported he had served as a medic in the Republic of Vietnam and had been in Vietnam for nine months during service.  The Board observes that his report of the pre-service diagnosis is factually inaccurate ,and it differs from the one reported to service clinicians in 1963, when the Veteran had reported he was diagnosed prior to service with a sociopathic personality.  As discussed at length above, the Board find the 1963 report to be more credible, as it was made to service treating physicians, and was much closer in time to the actual diagnosis.  As well, the Veteran's report of having served for nine months as a medic in Vietnam, is unsupported by the objective record, is not a credible statement, and is an inaccurate fact presented to the VA examiner.  The personnel documents, and contemporary service treatment records, clearly establish that the only overseas assignment was Germany for a few months prior to his return to the United States for psychiatric treatment.  

There is no suggestion the Veteran was trained as a medic; instead, contemporary service treatment records contain his complaint that his skills were wasted in infantry.  See August 1963.  While the Board is mindful of recent revisions to PTSD regulations regarding stressor verification, they are inapplicable to this Veteran as no objective record places him anywhere near hostile military activity, and prison treatment records in the 1990's attribute his PTSD to a beating within prison.  See 

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).

The 2007 VA examiner was not distracted by the Veteran's vague and inaccurate stressor for his PTSD, as the VA examiner did not find PTSD as a diagnosis, and only noted the symptoms that were apparent were improving at present.  The examiner reached the diagnosis of bipolar disorder, mixed type, and, for Axis II, an antisocial personality disorder.  To the extent that the 2007 VA examiner found that the bipolar disorder was evident prior to the Veteran's enlistment in service, the Veteran's report of pre-service diagnosis of bipolar disorder was factually inaccurate, as it was not based on any facts objectively established in the record; therefore, the examiners' findings and opinions regarding the Veteran's bipolar disorder as being pre-existing or being worsened by service are of no probative value.  The examiner concluded only that the bipolar disorder was made worse by the Veteran's lengthy time in prison.  This is in effect a negative opinion that weighs heavily against the Veteran's claim because it shows a diagnosis of personality disorder prior to service and post-service assault stressor sufficient to warrant a psychiatric disorder diagnosis, even based on the inaccurate history by the Veteran. 

On the question of whether an acquired psychiatric disorder was aggravated by service, in addition to the medical evidence weighing against aggravation, there is also no competent medical opinion evidence of record that weighs in the Veteran's favor.  The more recent treatment records show a current diagnosis and treatment for a bipolar disorder and depression, but do not even include a history regarding symptoms or onset of this disability and no nexus to service.  For these reasons, the Board finds that the presumption of sound condition of the psychiatric system at service entrance is rebutted by clear and unmistakable (obvious and manifest) evidence that the Veteran's personality disorder both pre-existed active duty service 

and clear and unmistakable evidence that is was not aggravated during service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  As the standard is clear and unmistakable evidence to rebut the presumption of sound condition at service entrance, the rule of resolving reasonable doubt in the Veteran's favor is not applicable in this case. 

ORDER

New and material evidence having been received, reopening of service connection for an acquired psychiatric disorder is granted.

Service connection for an acquired psychiatric disorder, claimed as bipolar disorder and PTSD, is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


